Citation Nr: 1821139	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD). 

2. Entitlement to an initial evaluation in excess of 10 percent for migraine disorder. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to March 1989, from December 1990 to April 1991, and from March 1995 to December 2010. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A Notice of Disagreement was submitted in August 2012; a Statement of the Case was issued in April 2014; and a VA Form 9 was received in June 2014. 

The Veteran testified before the undersigned Veterans Law Judge in December 2016; a transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher initial ratings for his service-connected GERD and migraine disorder.  He was last afforded a VA examination to assess the nature and severity of these disabilities in 2011; at that time, the Veteran reported that his GERD resulted in a burning feeling in his chest and throat, and that his migraines occurred on a weekly basis.  

During his 2016 Board hearing, and in other statements of record (see, e.g., August 2012 NOD), the Veteran essentially asserted that these disabilities have increased in severity since 2011.  For example, he reported that he experiences daily low grade migraine headaches and 5 to 6 severe headaches (with auras and balance problems) per month.  With respect to his GERD symptoms, he endorsed symptoms including radiating arm/shoulder pain, dysphagia, and regurgitation.  

As the aforementioned evidence of record suggests that there may have been a material change in the Veteran's GERD and migraine symptoms, the Board finds that the Veteran should be afforded VA examinations to assess the current nature and severity of these service-connected disabilities. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Review of the record also reveals that there are outstanding private medical records.  Specifically, the Veteran testified that he receives current treatment for his GERD from Dr. M. (Wake Forest) and for his migraines from Dr. W. (Wake Forest).  He also reported that he was treated by private neurologists, Drs. C. and S., from 2011 to 2013.  On remand, the AOJ should attempt to obtain the referenced private treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claim on appeal that is not currently of record. 

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to particularly include those from Dr. W. in Wake Forest; Dr. M. in Wake Forest; Dr. C. in Reston, VA; and Dr. S. in Lansdowne, VA.  (See December 2016 Board transcript).

2. Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected gastroesophageal reflex disease.  The electronic claims file, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must address whether the Veteran has persistently recurring epigastric distress, dysphagia, pyrosis, or regurgitation, accompanied by substernal or arm or shoulder pain, and, if so, whether these symptoms are productive of "considerable" impairment of health. The examiner must also address whether the Veteran has symptoms of vomiting, material weight loss, hematemesis, melena, moderate anemia, or other symptom combinations associated with his service-connected disease, and whether any such symptoms are productive of severe impairment of health.

A complete rationale for all opinions must be provided. 

3. Upon completion of the above development, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected migraine disorder.  The electronic claims file, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must discuss the frequency and nature of the Veteran's migraines and whether they are prostrating in nature and, if so, the average number of prostrating headaches the Veteran experiences each month and the extent that they cause functional and occupational impairment.

A complete rationale for all opinions must be provided. 

4. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefits on appeal remain denied, the Veteran must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




